DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 12/30/2021 have been entered. Accordingly claims 1 and 3-8 remain rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koprivnak (US 2014/0203006) in view of Umeda (JP2010240682A) and Leung (US 2011/0042356). 

Regarding claim 1, Koprivnak discloses (Fig-1-2, 9a-c) a welding power source apparatus (Fig-1 (100)) that applies an AC voltage (“A welding power source may have a maximum voltage level (e.g., 100 VDC) that it is designed to output. When an AC welding current crosses zero (i.e., changes polarity), a higher voltage (e.g., 300 VDC) may be demanded from the power source than the power source can provide, to keep the arc lit and make the arc more stable when the arc current is low, and to re-ignite the arc between the electrode and the workpiece”, [0004]) between a welding torch (E) and a workpiece (W), the apparatus comprising: 
an inverter circuit (Fig-2 (160)) configured to switch (“The bridge circuit 160 is operatively connected to the power conversion circuit 110 and is configured to switch a direction of the output current through a low impedance welding output circuit path (including the electrode E and the workpiece W) operatively connected to a welding output of the welding power source 100 at the command of the controller 130. The arc regulation circuit is operatively connected to the bridge circuit and is configured to provide a well-regulated low value current supply to stabilize low end welding and assist in current transitions in polarity about zero” [0037]) between a positive polarity at which the workpiece has a higher potential than the welding torch and an opposite polarity at which the workpiece has a lower potential than the welding torch (switching polarities and potentials disclosed above, see [0037]); 
a restriking circuit (Fig-2 (170)) configured to apply a restriking voltage to an output of the inverter circuit (170 “assists in current transitions in polarity about zero”, see above [0037]), when the positive polarity is switched to the opposite polarity (“about zero” see above [0037]); and 
a control circuit (Fig-1 (130)) configured to control the restriking circuit (“The bridge circuit 160 is operatively connected to the power conversion circuit 110 and is configured to switch a direction of the output current through a low impedance welding output circuit path (including the electrode E and the workpiece W) operatively connected to a welding output of the welding power source 100 at the command of the controller 130.” [0037]), wherein the restriking circuit includes:
 a restriking capacitor ((921) [0086]) configured to be charged with the restriking voltage (910 of charging diagram Fig-9a, further see [0086]); 
a charging circuit (charge of superposition capacitor “The arc regulation circuit 170 including the superposition capacitor 921 as illustrated in FIGS. 9A-9C charges the superposition capacitor during the predefined deadtime between polarities” [0086]) configured to charge the restriking capacitor with the restriking voltage (charged restriking capacitor with restriking voltage “The arc regulation circuit 170 including the superposition capacitor 921 as illustrated in FIGS. 9A-9C charges the superposition capacitor during the predefined deadtime between polarities and releases the energy to the load during the negative to positive transition”, [0086]); and 
a discharging circuit (922, see discharging Fig-9c) configured to discharge the restriking voltage charged in the restriking capacitor (“The independent discharge control switching transistor 922 is turned on to discharge the superposition capacitor 921 during the negative to positive transition,” [0086]), and 
wherein the control circuit (Fig-1, (130)) causes (Fig-1 (130, 170), [0037] lines 3-16, [0086] lines 6-9) the charging circuit ([0086] lines 6-9) to start the charging at a time of the opposite polarity (Fig-9a, (910), [0088] lines 1 -20 See in Fig-9a (910) that the capacitor voltage starts charging at a time of opposite polarity when current flows from the electrode or welding torch to the workpiece), and to end charging after the opposite polarity is switched to the positive polarity (Fig-9b (910), [0091] lines 1 -3, 8-9, 26-32, superposition capacitor 921 provides an additional surge of energy to assist in establishing or reestablishing the arc in the positive direction...In this manner, the arc regulation circuit 170 continuously adds a well-regulated low value of current to the welding output current provided by the power source to stabilize the arc as the current provided by the power conversion circuit decreases toward zero, and to immediately re-ignite the arc in the opposite polarity” [0094].). 
Koprivnak is silent regarding wherein the control circuit causes the charging circuit to start the charging when a predetermined time period elapses after the positive polarity is switched to the opposite polarity. 
However Umeda teaches wherein the control circuit causes the charging circuit to start the charging when a predetermined time period elapses after the positive polarity is switched to the opposite polarity (DC charging capacitors for arc restriking of the AC welding system may occur across polarity changes of the AC welding system “Therefore, it is possible to charge not only in the reverse polarity period but also in the positive polarity period.” (page 4, 4th paragraph)).
The advantage of charging over switching polarity periods, is to apply desired superimposed voltage values and or to accommodate shorter times between polarity changes and or to accommodate small polarity ratios “Therefore, charging can be performed not only in the positive polarity period but also in the reverse polarity period, and even when the polarity ratio is small and the positive polarity period is short, it is 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koprivnak with Umeda, by modifying the restriking capacitor circuit of Koprivnak charging between polarity changes, with the across polarity change charging of Umeda, to apply desired superimposed voltage values and or to accommodate shorter times between polarity changes and or to accommodate small polarity ratios.
Koprivnak as modified by Umeda is silent regarding and the charging circuit continues the charging until a voltage stored in the restriking capacitor reaches a predetermined voltage after the opposite polarity is switched to the positive polarity.
However Leung teaches the charging circuit continues the charging until a voltage stored in the restriking capacitor reaches a predetermined voltage (“In some cases the predetermined threshold voltage to which the capacitor bank is to be charged is user adjustable.” [0036]).
The advantage of the charging circuits continuation of charging until a voltage stored in the restriking capacitor reaches a predetermined voltage, is to allow a threshold of charge (and therefore discharge) to reach a user specified value that is advantageous for metal deposition from a deposition material source to workpiece, “the predetermined threshold voltage to which the capacitor bank is to be charged is user adjustable.” [0036], “Typically, the current flows until the charge source is substantially completely drained and a low threshold residual voltage level, V.sub.L, is reached. The 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koprivnak as already modified by Umeda in teaching charging the capacitor after the opposite polarity is switched to the positive polarity, further with Leung, by adding to the metal deposition apparatus having after polarity switch charging of striking capacitor of Koprivnak, the user defined capacitor threshold of charge of Leung, to provide a user selected threshold of capacitor charge and therefore discharge intensity/quantity of voltage/current in controlled depositing of metal to a workpiece.

Regarding claim 3, Koprivnak as modified by Umeda discloses the invention as claimed and as discussed above in claim 1, Koprivnak further discloses wherein the predetermined time period is a time period less than or equal to half of a period of the opposite polarity (Fig-9a (910), Fig-9c (910), [0086] lines 6-10, 15-18, 20-22, [0094] lines 1-7, 12-17. Regarding Fig-9a (910) that the predetermined time period is a time period less than or equal to half of a period of the opposite polarity because the depiction of the capacitor voltage correlates with the disclosure by Koprivnak that the switching transistor 922 or discharging circuit allows the superposition capacitor 921 or restriking capacitor to discharge during the polarity transition from positive polarity to opposite polarity when the arc is quickly, if not immediately, reignited with the current flowing in an opposite polarity such that “ once the arc is established, the switching transistor 922 is switched OFF” [0094] lines 14-15, meaning that the capacitor voltage 

Regarding claim 8, Koprivnak as modified by Umeda discloses the invention as claimed and as discussed above in claim 1, Koprivnak further discloses wherein said welding torch is provided with a non-consumable electrode ([0034] lines 16-17 -“the electrode E may be nonconsumable”), and said inverter circuit comprises a half-bridge circuit ([0007] lines 14-15 “The bridge circuit may be configured as a half bridge circuit”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koprivnak in view of Umeda and in further view of Blankenship (US 5,338,916).

Regarding claim 4, Koprivnak as modified by Umeda teaches the invention as claimed and as discussed above in claim 1, Koprivnak further teaches a current sensor (Fig-1 (150), [0036] lines 1-5) configured to detect an output current that flows from ([0036] lines 1-5) said inverter circuit to said workpiece, taking a flow direction from said inverter circuit to said workpiece as a positive flow direction ([0036] lines 1 -5, “It would have been obvious to a person having ordinary skill in the art that the current feedback 150 or current sensor is capable of providing current value and direction data to the controller”), wherein said control circuit causes said charging circuit to start the charging when the output current ([0036] line 3).

However Blankenship teaches “an A.C. TIG welder for passing a current across an arc gap between a workpiece and a non-consumable electrode alternating between a first direction of arc current flow with the electrode negative and a second direction of arc current flow with the electrode positive” (Abstract, lines 1-6) wherein said control circuit causes said charging circuit to start the charging when said output current becomes less than or equal to a negative predetermined current (Col. 7 lines 29-35, It would have been obvious to a person having ordinary skill in the art, when Koprivnak is modified by Blankenship that the control circuit causes the charging circuit to start the charging when the output current becomes less than or equal to a negative predetermined current because Blankenship teaches the microprocessor 100 or control circuit can correlate the output welding current during the switch in polarity with an amount of time delay to control the discharge of the capacitor 210 or restriking capacitor (i.e. via controlling application of a high frequency pulse). Since Blankenship teaches that the output current can be correlated with delay timing, and there is a known time during the opposite polarity for charging to start, then it would have been obvious to a person having ordinary skill in the art that the output current could be used to define the moment for the discharge of the capacitor and for the subsequent charging of the capacitor).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koprivnak with the teachings of creating a positive arc reignition condition when shifting from electrode negative to an electrode positive” (Blankenship, Col. 7, lines 26-28).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koprivnak Umeda and in further view of of Shirochi (JP 8,015,671).

Regarding claim 5, Koprivnak as modified by Umeda teaches the invention as claimed and as discussed above in claim 1, Koprivnak further teaches a voltage sensor (Fig-1, (140), [0036] lines 1-5) configured to detect a voltage ([0036] lines 1-5), wherein said control circuit causes said charging circuit to interrupt the charging (Fig-9A (910), Fig-9B (910) [0086 lines 6-12) after said charging circuit to start said charging, and further causes said charging circuit to resume the charging (Fig-9A (910), Fig-9B (910), [0086] lines 6-12) after said opposite polarity is switched to said positive polarity.
Koprivnak is silent on said voltage sensor configured to detect said voltage between terminals of said restriking capacitor, wherein said control circuit causes said charging circuit to interrupt the charging when said voltage between the terminals detected by said voltage sensor attains a predetermined voltage after said charging circuit to start said charging.
a capacitor type welding power supply apparatus” (Par. 3, line 3) including said voltage sensor configured to detect said voltage between terminals of (Par. 3, lines 26-27 “the charging voltage EC of the capacitor 112,114 is monitored by the charging control circuit 130”) said restriking capacitor, wherein said control circuit causes said charging circuit to interrupt the charging when said voltage between the terminals detected by (Par. 3, lines 26-29 “the charging voltage EC of the capacitor 112,114 is monitored by the charging control circuit 130 so that when it reaches a predetermined value ECO, the ignition of the thyristor is stopped and the charging is terminated”) said voltage sensor attains a predetermined voltage (Par. 3, lines 26-29 “the charging voltage EC of the capacitor 112,114 is monitored by the charging control circuit 130 so that when it reaches a predetermined value ECO, the ignition of the thyristor is stopped and the charging is terminated”) after said charging circuit to start said charging.
Therefore It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koprivnak with the teachings of Shirochi regarding said voltage sensor configured to detect said voltage between terminals of said restriking capacitor, wherein said control circuit causes said charging circuit to interrupt the charging when said voltage between the terminals detected by said voltage sensor attains a predetermined voltage after said charging circuit to start said charging because Shirochi teaches “an improvement in the charging characteristics of a capacitor” (Shirochi, Par. 3, line 4) that involves monitoring the voltage sensed across the capacitor and terminating charging when a predetermined value is reached.

Regarding claim 6, Koprivnak as modified by Umeda and Shirochi teaches the invention as claimed and as discussed above in claim 5, Koprivnak further teaches wherein said control circuit causes said charging circuit to resume the charging when a predetermined time period elapses after (Fig. 9A (910), Fig-9B (910), [0091] lines 1 -3, 8-9, 16-32. [0092] lines 16-19, See in Fig-9B (910) that the capacitor voltage starts charging at a time of positive polarity when current flows from the workpiece to the electrode or welding torch that is a predetermined time period after the switch from opposite polarity to positive polarity since Koprivnak teaches that the switching transistor 922 or discharging circuit prevents the restriking capacitor from discharging (i.e. causing it to charge) during a time of the opposite polarity meaning that once the arc is reignited with the current flow having a positive polarity the capacitor voltage resumes charging as depicted) said opposite polarity is switched to said positive polarity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koprivnak in view of Umeda and Shirochi and in further view of Blankenship.

Regarding claim 7, Koprivnak as modified by Umeda and Shirochi teaches the invention as claimed and as discussed above in claim 5, Koprivnak further teaches, further comprising a current sensor (150) configured to detect an output current that flows from the inverter circuit to the workpiece (“The welding power source 100 may further include a voltage feedback circuit 140 and a current feedback circuit 150 to monitor the welding output voltage and current between the electrode E and the workpiece W and provide the monitored voltage and current back to the controller 130.” [0036]), taking a flow direction from the inverter circuit to the workpiece as a positive flow direction (difference in voltage causes flow direction of arc to workpiece “The arc regulation circuit is operatively connected to the bridge circuit and is configured to provide a well-regulated low value current supply to stabilize low end welding and assist in current transitions in polarity about zero (e.g., by inducing a voltage between the electrode E and the workpiece W of the welding output circuit path that is sufficient to re-ignite the arc during a polarity transition of the output current” [0037]),
Koprivnak in view of Shirochi is silent regarding wherein the control circuit causes the charging circuit to resume the charging when the output current becomes greater than or equal to a positive predetermined current.
However Blankenship teaches wherein the control circuit causes the charging circuit to resume the charging when the output current becomes greater than or equal to a positive predetermined current (Col. 7, lines 3-10 and lines 29-35, It would have been obvious to a person having ordinary skill in the art, when Koprivnak is modified by Blankenship that the control circuit causes the charging circuit to start the charging when the output current becomes less than or equal to a negative predetermined current during the transition from positive to opposite polarity because Blankenship teaches the microprocessor 100 or control circuit can correlate the output welding current during the switch in polarity with an amount of time delay to control the discharge of the capacitor 210 or restriking capacitor (i.e. via controlling application of a high frequency pulse). Since Blankenship teaches that the output current can be correlated with delay timing, and there is a known time during the opposite polarity for in the reverse direction… it is not necessary to use the high frequency arc ignition pulse; however such pulse may be employed if desired” (Blankenship, Col. 7 lines 21-25), this means that it would have been obvious to a person having ordinary skill in the art that the moment for discharging the capacitor and subsequently charging the capacitor in the positive polarity would be determined the same way as described above. Consequently, even when the capacitor is not discharged during the opposite polarity to positive polarity transition because this practice is not necessary, it would be obvious to still use the sensed current compared with a positive predetermined current to control the resumption of charging of the capacitor). 
The advantage of the control circuit causes the charging circuit to resume the charging when the output current becomes greater than or equal to a positive predetermined current, is to provide an improved method for determining the moment for employing a capacitor for “Creating a positive arc reignition condition when shifting form electrode negative to an electrode positive” (Blankenship, Col. 7, lines 26-28) that can also be employed during a shift from electrode positive to electrode negative for determining the moment for employing a capacitor if desired, but also for determining when to charge, or resume the charging, a capacitor after the switch to positive polarity.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koprivnak in view of Shirochi further with 

Response to Arguments

Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant firstly argues (page 2-3) “Umeda also fails to disclose the above-noted feature of claim 1. Umeda is relied upon in the rejection for its disclosure of the charging circuit starting the charging when a predetermined time period elapses after the positive polarity to the opposite polarity. Without conceding this characterization, Umeda does not disclose the charging circuit continues the charging until a voltage stored in the restriking capacitor reaches a predetermined voltage after the opposite polarity is switched to the positive polarity.”
However Examiner notes although Applicant has not conceded the teachings of Koprivnak as modified by Umeda in regards to “the charging circuit starting the charging when a predetermined time period elapses after the positive polarity to the opposite polarity”, no arguments against the combination is presently made for Examiners 
Therefore the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silva (US 2014/0139194) teaches charging a capacitor until a desired threshold is reached (a specific value of charge is controlled by switching off capacitor charging at a specified charge threshold “control of the switch is arranged whereby the switch is alternately closed and opened in order to alternately charge the inductance up to a first predetermined threshold current value and discharge the inductance into the capacitor down to a second predetermined current threshold value which is strictly below the first threshold value, the second threshold value being preferably less than half the first threshold value. This relatively large difference between the two threshold values which initiate changeover between the charging and discharge phases throughout the period of pre-charging of the capacitor makes it possible for the charging current limiting element, which is preferably an inductance or inductor, to store and restitute, in other words transfer, a notable amount of electrical energy at each occasion.” [0030]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koprivnak as already modified by Umeda, further with Silva, by adding to the capacitor charging function of Koprivnak the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761 

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761